Case 6:19-cr-00113-PGB-EJK Document 48 Filed 11/15/19 Page 1 of 2 PageID 233




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


  UNITED STATES OF AMERICA

        v.                                 CASE NO. 6:19-cr-113-Orl-40EJK

  ERIC BALES

                       GOVERNMENT’S WITNESS LIST

        The United States of America, by Maria Chapa Lopez, United States

  Attorney for the Middle District of Florida, respectfully submits the following

  list of witnesses to be called in the government's case at sentencing:

        1. F.T.

        2. S.W.

        The United States reserves the right to call additional witnesses during

  the sentencing hearing of this case, if appropriate.

                                           Respectfully submitted,

                                           MARIA CHAPA LOPEZ
                                           United States Attorney

                                    By:    /s/ Brandon Bayliss
                                           Brandon Bayliss
                                           Assistant United States Attorney
                                           USA No. 186
                                           400 W. Washington Street, Suite 3100
                                           Orlando, Florida 32801
                                           Telephone: (407) 648-7500
                                           Facsimile: (407) 648-7643
Case 6:19-cr-00113-PGB-EJK Document 48 Filed 11/15/19 Page 2 of 2 PageID 234




  U.S. v. ERIC BALES                        Case No. 6:19-cr-113-Orl-40EJK


                          CERTIFICATE OF SERVICE

         I hereby certify that on November 15, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

                Corey I. Cohen, Esq.




                                            /s/ Brandon Bayliss
                                            Brandon Bayliss
                                            Assistant United States Attorney
                                            USA No. 186
                                            400 W. Washington Street, Suite 3100
                                            Orlando, Florida 32801
                                            Telephone: (407) 648-7500
                                            Facsimile: (407) 648-7643
                                            E-mail: Brandon.bayliss@usdoj.gov




                                           2
